DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 112B rejections of claim 7 and 9 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments regarding the 112B rejection have been fully considered but they are not persuasive. As discussed in the rejection below, the use of the term “non-positive manner” to describe the way in which the energy storage device is held in the flexible receiver is both confusing and self-contradictory ([0013] “It is furthermore proposed that the energy storage unit be accommodated in a non-positive manner in the receiver. Advantageously, this allows the energy storage unit to be accommodated securely”).  First, as there is no definition of non-positive manner, there is no reason why this should cause the unit to be accommodated securely.  Second, this statement goes against basic common sense, as a non-positive manner to hold something would imply a lack of secureness in its connection.  Simply put, the use of the term is not defined in the specification, and the common meaning of the term implies the opposite of what is being claimed.  Furthermore, later in the specification, the use of the term is often associated with its opposite, yet performing the same function ([0027], “The electronics module 44, in particular the electronics module housing 62, is connected in a non-positive and positive manner to the electronics housing 56”).  The Examiner would point out that it is not known in this instance if the two manner of connecting, non-positive and positive, are occurring at the same time (i.e. a portion is connected positively while another portion is connected non-positively), versus occurring as two different options (i.e. the entirety can be connected wither positively or non-positively).  More importantly, there appears to be no difference in the two types of connection, despite the manner of connecting being the opposite of each other (non-positive is the opposite of positive).  -  In summation, even after the Applicant has had the opportunity to explain the term “non-positive manner” to the Examiner in the response to the Non-Final office action, the Examiner still is unable to discern what the term “non-positive manner“ means.  
Applicant’s arguments with respect to the prior 102 rejections have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim limitation “the energy storage unit is held in a non-positive manner in the flexible receiver” renders the claim indefinite, as it is unclear what the term “a non-positive manner” means, or how a unit can be accommodated in “a non-positive manner”.  Utilizing the Applicant’s Specification (the PG-PUB, as the current application file does not provide the original Specification (it does however include the specification amendment)), the Examiner was unable to locate a significant amount of data regarding this subject.  Paragraph [0013] however discusses this feature in the most basic of terms, indicating that accommodating the energy storage unit in a nonpositive manner allows the unit to be accommodated “securely” -  

[0013] “It is furthermore proposed that the energy storage unit be accommodated in a non-positive manner in the receiver. Advantageously, this allows the energy storage unit to be accommodated securely”.  

The Examiner further notes that subsequent uses of the term nearly always combine a “non-positive” connection and a “positive” connection – 

[0027], “The … module … is connected in a non-positive and positive manner to the electronics housing 56. … The latching arms 66 are connected in a non-positive and positive manner to corresponding connection elements 68 on the electronics module housing 62.”.  

As such, in the interest of compact prosecution, the Examiner will interpret the limitation  “the energy storage unit is accommodated in a non-positive manner in the flexible receiver” to mean the use of any reasonable means in order to secure the energy storage unit to the receiver.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, (US 2020/0215679) in view of Burch, (US 2014/0240125).

Regarding claim 1, Tamura discloses:  A power tool (Figure 1, impact wrench 1), in particular a hand-held power tool, comprising:

a housing (Figure 1, tool housing 2), and 

an electronics module (Figure 1, shown as control portion 8 in a first embodiment, alternative embodiment shown in Figure 8 as control portion 107) accommodated in an electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) coupled to the housing of the power tool, the electronics module including a position-determining unit ([0095] “The control portion 8 is electrically connected, through a ribbon cable 11, to a circuit board 7 positioned rearward of the motor 3 and on which a sensor is surface-mounted” – more detail of this sensor is discussed in regards to the 2nd embodiment.  The Examiner has thoroughly investigated the differences betwixt the first and second embodiment, and has determined that, in regards to the currently discussed feature (i.e. the controller and sensor), one skilled in the art would recognize these particular features as being art recognized equivalents and containing interchangeable features, structures, and functions. ---  [0134], “a magnetic sensor (not illustrated) configured to detect a rotational position of the rotor 132 are surface mounted. “) 

communications unit ([0095] “The control portion 8 is electrically connected, through a ribbon cable 11, to a circuit board 7 positioned rearward of the motor 3 and on which a sensor is surface-mounted. The control portion 8 is also electrically connected to the terminal portion 29 positioned in the circuit board accommodating portion 25. The control portion 8 is configured to control a rotation speed of the motor 3 in accordance with signals from the sensor, i.e., in accordance with an amount of electric energy to be supplied to the motor 3 in response to an operational amount of the trigger 27.).       

Tamura does not explicitly disclose: the electronics module including a position-determining unit configured to provide a geographical position of the power tool and a wireless communications unit;

an at least partially independent energy unit via which the electronics module is supplied with energy independently of an energy supply of the power tool.

Burch teaches: the electronics module (Fig. 2, tracking unit 150) including a position-determining unit  (Fig. 2, GPS Unit 215) configured to provide a geographical position of the power tool and a wireless communications unit  (Fig. 2, WLAN Unit 210);

an at least partially independent energy unit  (Fig. 2, Energy Storage Device 230) via which the electronics module is supplied with energy independently of an energy supply of the power tool ([0046], “Although the tracking unit 150 is generally powered by the battery 160, in some instances, an additional energy storage device 230 is included. The additional energy storage device 230 enables the tracking unit 150 to operate even when the battery 160 is not inserted into the tool 105. That is, if the battery 160 is not present in the tool 105, or if the battery 160 is below a low power threshold, the tracking unit 150 may operate based on power from the additional energy storage device 230.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tamura with the inclusion of a Burch type tracking and tagging device, powered by an independent power supply, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of such a modification is clearly stated in the Burch disclosure while discussing the purpose of the device and method of the invention – regarding the independent energy supply, paragraph [0046] succinctly describes the benefit.  Regarding the tracking and tagging feature, paragraph [0007] states “Embodiments of the invention enable a tool tracking system to aid with inventory management and to help minimize, prevent, and recover misplaced or stolen tools throughout the job site”.
                                                
Regarding claim 2, Tamura further discloses: the electronics module further comprising at least one of an acceleration sensor and a rotation-rate sensor ([0134], “a magnetic sensor (not illustrated) configured to detect a rotational position of the rotor 132”).  

Regarding claim 3, Tamura further discloses: the electronics module further comprising: a monitoring unit configured to monitor the power tool ([0095] “In the control portion 8, a circuit board 10”). 

Regarding claim 4, Tamura further discloses: the power tool is configured to be at least one of switched off and blocked ([0095] discusses the use of the control portion 8 for controlling the rotation of the motor, which includes switching the motor off) by an external device via the electronics module  (The Burch reference discloses the use of a Lock-out and limp mode in order to deactivate the tool when certain circumstances occur – Abstract – “A wireless tethering system and method is also disclosed whereby an ISM battery places a power tool in a lock-out or limp mode after the ISM battery remains outside of ISM communications for a prolonged period of time.”).

Regarding claim 5, Tamura further discloses: the electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) is composed, at least partially, of a plastic ([0083] “The housing 2 is made from resin, and constitutes an outer shell of the impact wrench 1. The housing 2 includes: … a second housing 22 connected to the first housing 21.”).

Regarding claim 6, Tamura further discloses: the electronics housing (Figure 1, shown as second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) is coupled to the housing  (paragraphs [0097-0111] discusses in explicit detail the connection between the second housing 22 and the first housing 21, via the elastic member 40, second elastic member 46, and numerous other attachment features like ribs 34 and inner peripheral surface 22A.  Additional features can be found in the cited paragraphs) of the power tool via a vibration damping unit (Fig. 3, elastic member 40 and Fig. 6b, second elastic member 46)(“ [0007] With the structure described above, since the second housing is connected to the first housing through the elastic member, vibration generated in the load portion due to power consumption is absorbed by the elastic member to restrain transmission of vibration to the second housing. Further, even if the second housing is urged to be separated from the first housing due to displacement of the second housing relative to the first housing by the vibration, such movement is prevented by the first and second restricting portions. Hence, disconnection of the second housing from the first housing can be avoided. “).


Regarding claim 7, Tamura further discloses: the electronics housing (Figures 1 and 5, shown as  second housing 22 in a first embodiment, alternative embodiment shown in Figure 8 as second housing 122) includes a flexible receiver (Figures 3-7c include the flexible receiver 40, connecting housing halves 22l and 22r –Explicit discussion of the use of receivers 40 halves 22l and 22r can be found in paragraphs [0100-[0110]) configured to receive  (paragraphs [0097-0111] discusses in explicit detail the connection between the second housing 22 and the first housing 21, via the elastic member 40, second elastic member 46, and numerous other attachment features like ribs 34 and inner peripheral surface 22A.) an energy storage unit ([0099] “As illustrated in FIGS. 5 and 6(c), the battery pack 9 includes…a plurality of battery cells”)  of the energy unit (Fig. 5, battery pack 9.  

Regarding claim 8, Tamura further discloses: the energy storage unit ([0099] “… a plurality of battery cells”) is held in a non-positive manner (please see the 112B rejection above for the analysis and application of this term “non-positive manner”.  Based upon the Applicant’s application of this term in the specification paragraph [0013], so long as the energy storage unit is accommodated securely in the receiver, it too can be said that the unit is accommodated in a non-positive manner as required by the claim.  Figures 4A-7C show the battery pack securely connected to the flexible receiver) in the flexible receiver (Figures 3-7c include the flexible receiver 40 – furthermore, as an alternative, yet equally viable option is second elastic member 46.  Explicit discussion of the use of both flexible receivers 40 and 46 can be found in paragraphs [0100-0110]). 

Regarding claim 9, Tamura further discloses:  a force is applied to the flexible receiver (Figures 3-7c include the flexible receiver 40, connecting housing halves 22l and 22r –Explicit discussion of the use of receivers 40 halves 22l and 22r can be found in paragraphs [0100-[0110]) by means of a securing unit ([0107], “the right and left second housings 22R and 22L are fixed to each other by a screw 33.”). 


Regarding claim 10, Tamura further discloses:  the securing unit ([0107], “the right and left second housings 22R and 22L are fixed to each other by a screw 33.”) is configured such that the securing unit acts crosswise, in relation to a work axis of the power tool (as seen in Figure 2, the axis of the screw 33 is into/out of the page, while the work axis of the tool is left/right.  A such, it is clear that the axis of 33 is crosswise to the work axis of the tool). 


Regarding claim 11, Tamura further discloses: the securing unit is configured such that the securing unit acts substantially perpendicularly in relation to the work axis of the power tool (as seen in Figure 2, the axis of the screw 33 is into/out of the page, while the work axis of the tool is left/right.  A such, it is clear that the axis of 33 is perpendicular to the work axis of the tool).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sunabe, (US 2018/0099399), and Suzuki, (US 2017/0193761) both describe a similar type of hand-held device, including the claimed feature of the current application (vibration dampening between housings).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731